COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  FORD MOTOR COMPANY,                                             No. 08-18-00219-CV
                                                  §
                         Appellant,                                   Appeal from
                                                  §
  v.                                                               83rd District Court
                                                  §
  PETER GARZA, INDIVIDUALLY AND                                  of Pecos County, Texas
  AS NEXT FRIEND OF S.G., A MINOR,                §
  AND ON BEHALF OF THE ESTATE OF                                 (TC # P-7725-83-CV)
  STEPHANIE GARZA, TAYLOR                         §
  GARZA, PETER JAMES GARZA, AND
  JESSE GARZA, DECEASED, AND                      §
  JIM FISK AND MARY FISK,
                                                  §
                         Appellees.
                                                  §

                                        JUDGMENT

       The Court has considered this cause on Appellees’ motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed for lack of jurisdiction, in accordance

with the opinion of this Court. We therefore dismiss the appeal. We further order Appellant to

pay all costs of this appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF MAY, 2019.


                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.